Citation Nr: 1507977	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  14-01 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from June 1975 to September 1977.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from July and September 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of entitlement to service connection for a right knee disorder, however, requires further development before being decided on appeal.  So the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ).  Whereas the Board is going ahead and deciding the claim for a higher, i.e., compensable rating for the left ear hearing loss.


FINDING OF FACT

At worst, the Veteran has level VI hearing loss in his left ear.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for this left ear hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.383, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus the information and evidence that VA will obtain for him or on his behalf.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In cases such as this, however, where a claim for service connection has been granted and an initial disability rating assigned, section 5103A notice is no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thereafter, once a Notice of Disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C.A §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to any further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the "downstream" element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, to this end, the RO provided the Veteran this required SOC in December 2013, citing the applicable rating criteria and containing discussion of the reasons and bases for not assigning a higher initial rating for his left ear hearing loss.  He therefore has received all required notice concerning this initial-rating claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To satisfy the additional obligation, the Veteran's service treatment records (STRs), service personnel records (SPRs), post-service private and VA treatment records, as well as his and his representative's lay statements have been obtained and associated with the claims file so they may be considered.

The Veteran also was provided a VA compensation examination in July 2012 to assess the etiology of this disability -  particularly insofar as its posited relationship with his military service - since at the time he was still trying to establish his underlying entitlement to service connection for this disability, which as mentioned since has been granted.  But the report of that examination nonetheless contains a description of this disability, documents and considers the relevant medical facts and principles, and provides the relevant clinical findings for properly evaluating the severity of this disability in relation to the applicable rating criteria.  As well, there are other records in the file addressing the severity of this hearing loss, including more recent records, so reexamination is not required.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination and opinion has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

All relevant evidence necessary for an equitable resolution of the appeal of this claim has been identified and obtained, to the extent possible.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal of this claim. All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

Whether a Higher, Initial, Rating is Warranted for this Service-Connected Disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  All reasonable doubt regarding a degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).


When entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1004).  But that notwithstanding, in determining the present level of disability VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment owing to a mental disorder).

The Veteran's service-connected left ear hearing loss has been rated, at least initially, as zero-percent disabling under 38 C.F.R. § 4.85, Tables VI, VIa, and VII, DC 6100.

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four, and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.


The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.

Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86(a) and (b) concerning an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  This provision corrects for the fact that, with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests therefore may not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Also, § 4.86(b) provides that, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIA, in 38 C.F.R. § 4.85, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See id.


Consider also however that, if impaired hearing is service connected in only one ear (meaning unilaterally as opposed to bilaterally), in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

If hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more, compensation is payable for hearing impairment in both the service-connected and non-service-connected ears if hearing impairment in the non-service-connected ear is a ratable disability by VA standards, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.  38 C.F.R. § 3.383(a)(3).  But as will be discussed, this is not shown here, as the hearing loss in the Veteran's service-connected left ear is not compensable to a degree of 10 percent or more; instead, it is noncompensable, i.e., zero-percent disabling.  So he is not entitled to the benefit of 38 C.F.R. § 3.383(a)(3).  Therefore, for all intents and purposes, the Board must consider the hearing impairment in his non-service-connected right ear as Level I.

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Turning now to the relevant facts, the Veteran had a July 2012 VA audiological examination.  The audiological testing performed showed the following puretone thresholds:

Hertz
500
1000
2000
3000
4000
6000
8000
Left
15
25
20
25
45
40
40
Right
10
15
20
25
30
25
30

Average puretone thresholds were 29 decibels in the left ear and 22 decibels in the right ear.  The speech discrimination score (using the Maryland CNC word list) for the right ear was 96%.  The examiner noted that, for the left ear, "[t]he use of the speech discrimination score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate."  Based upon the examiner's certification, Table VIa will be used instead to determine the Roman numeral designation for the hearing impairment in this service-connected ear.  38 C.F.R. § 4.85(c).

The examiner confirmed that the Veteran had sensorineural hearing loss in his left ear and normal hearing acuity in his right ear.  The examiner further indicated however that the Veteran's hearing loss did not impact ordinary conditions of daily life, including his ability to work.  That examiner was required to specifically address the functional effects of the Veteran's hearing loss disability on his employment and social and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); and 38 C.F.R. § 4.10 (2014).

Based upon the results of that July 2012 VA audiological examination, a Roman numeral I is derived from Table VIa for the left ear with puretone threshold average of 29.  Roman numeral I is derived for the right ear pursuant to 38 C.F.R. § 4.85(f).  A noncompensable, so 0 percent, evaluation resultantly is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns.  As such, the evidence does not support a finding of a compensable evaluation for the Veteran's service-connected left ear hearing loss when considering the results of that VA compensation examination.

The Veteran also visited a private audiologist for an additional audiological evaluation in February 2013.  Audiological testing performed showed the following puretone thresholds: 

Hertz
500
1000
2000
3000
4000
6000
8000
Left
65
55
60
60
65
75
75
Right
30
20
30
25
40
45
40

The average puretone threshold was 60 decibels in the left ear and 26.6 decibels in the right ear.  An unaided speech discrimination score was reported as 64 percent in the left ear and 80 percent in the right ear.

For that private audiological evaluation, only the graphic representations of the audiograms were included in the record, with no numeric interpretation provided.  However, as the audiometric results are conveyed in a straightforward graph, the charts may be examined to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (wherein the Court held that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance, and further indicating the Board was empowered to make such factual findings in the first instance.).

Under governing regulations, testing of hearing loss disability for VA rating purposes must meet specific requirements, including speech discrimination testing in a controlled setting using a Maryland CNC word list.  There is no indication that private audiometric tests was conducted in the manner prescribed.  In fact, the February 2013 private audiological report only references Discrimination Test Results when reporting scores.  In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that, when a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification is not needed.

Here, the Board finds that a remand for clarification of that audiological evaluation is not necessary, as the Board is permitted to interpret the graphical representations contained in audiograms into numerical results (see Kelly, 7 Vet. App. at 474 ), and based upon the results shown it is clear that the Veteran still would not warrant a compensable evaluation under the rating criteria, even if they were found to be suitable for rating purposes.

Specifically, based upon the results of that February 2013 private audiological evaluation and assuming the speech discrimination testing was conducted in a controlled setting using a Maryland CNC word list, Roman numeral VI is derived for the left ear with a speech recognition score of 64 percent and average puretone threshold of 60 decibels.  Roman numeral I is derived for the right ear pursuant to 38 C.F.R. § 4.85(f).  A noncompensable evaluation thus is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns. 

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) apply to the Veteran's service-connected left ear hearing loss as the audiometric result of this private evaluation showed puretone threshold losses of 55 decibels or greater in the four relevant frequencies for the left ear.  Using Table VIa, Roman numeral IV is derived for the left ear with an average puretone threshold of 60 decibels.  Roman numeral I is derived for the right ear, as no hearing loss for VA purposes was shown during the July 2012 VA examination and confirmed in the unappealed portion of the July 2012 rating decision as specifically concerning this other ear.  A noncompensable evaluation thus is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns.  

As such, considering even the additional audiological evaluation the Veteran has submitted concerning the testing of his hearing acuity even outside of the VA compensation context, the evidence does not support a finding of a compensable evaluation for the service-connected hearing loss in his left ear.  Moreover, he has not had a compensable level of hearing loss in this ear at any time since the granting of service connection for this disability, so the Board also cannot "stage" the rating under Fenderson.

The clinical findings discussed establish that the preponderance of the evidence is against an initial compensable evaluation for the Veteran's left ear hearing loss disability.  Therefore, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Lastly, the Board additionally has considered referring this claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension (C&P) Service or other appropriate authority for extra-schedular consideration, but has determined that no such special consideration is warranted.  There is no evidence of exceptional or unusual circumstances to warrant referring this claim for this extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The Veteran's complaints related to his hearing loss are considered under the appropriate DC.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate his symptomatology.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

The assigned schedular evaluation for the service-connected left ear hearing loss is adequate and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  His evaluation and treatment for this disability has been entirely on an outpatient basis, not as an inpatient, much less frequent inpatient.  So extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial compensable rating for the left ear hearing loss is denied.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, the remaining claim of entitlement to service connection for a right knee disorder, but it is necessary to ensure there is a complete record so the Veteran is afforded every possible consideration.

His last VA medical examination for this claimed right knee disorder was in July 2012.  That VA examiner found that the appropriate diagnosis for the right knee was knee strain.  He further indicated that significant trauma occurring even over 30 years earlier and still causing pain would likely result in some radiological abnormality and, yet, he observed the Veteran had a normal knee 
X-ray, so did not have this type of confirmatory defect.  Subsequently, however, the Veteran submitted a more recent February 2013 private medical record from State Line Imaging MRI showing that multi-planar MR images were obtained and showed he had a small inferior surface oblique tear of the body of the medial meniscus.

The Veteran therefore must be afforded another VA medical examination to assist in determining whether this right knee abnormality now shown radiographically is the result of anything (e.g., trauma, etc.) that occurred during his military service.  
	
Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule another VA compensation examination for further (supplemental) comment concerning the nature and etiology of any current disorder involving the Veteran's right knee.  To facilitate making this important determination, the VA examiner is asked to review the electronic records in Virtual VA and VBMS,  including as concerning the purported history of this disability, also as the Veteran has recounted in his personal statements alleging the issues with this knee began during his boot camp fire fighter training and have persisted ever since.

All necessary diagnostic testing and evaluation should be performed, including any radiographs deemed warranted.  Concerning this, although the prior July 2012 VA compensation examiner concluded there was not any radiographic suggestion or indication of disability involving this knee dating back to the Veteran's service, he since has submitted the February 2013 private medical record from State Line Imaging MRI showing that multi-planar MR images were obtained and disclosed he had a small inferior surface oblique tear of the body of the medial meniscus.

So after considering this history and evidence, the VA examiner is asked to provide an opinion on the likelihood (very likely, as likely as not, or unlikely) that any of the current right knee pathology, irrespective of the particular diagnosis, is related or attributable to the Veteran's military service from June 1975 to September 1977, especially to the specific trauma he is citing as the source or cause of this present-day disability, or, if involving arthritis, initially manifested to the required compensable degree of at least 
10-percent disabling within the year following his discharge from service, so by September 1978.  

The examiner is advised that the Veteran's STRs do not document any such injury to his right knee, but this, alone, is not dispositive of whether the claimed trauma occurred, although it is evidence to be considered in making this determination.  Ultimately, the Board will have to access the Veteran's credibility regarding this assertion, so in the meantime please indicate whether his current right knee disability is consistent with the type of injury he alleges he sustained during his service.  Specifically, he has alleged hurting this knee during fire fighter training while he was in boot camp. 

In formulating this opinion, the examiner is advised that the Veteran's military entrance examination in April 1975 showed no orthopedic or other relevant defects, so it is presumed that he was in sound physical health when entering service.  The examiner is also advised that the Veteran's separation examination in September 1977 also showed no orthopedic or other relevant defects.  However, he did mark that he had swollen or painful joints in his September 1977 Report of Medical History. 

"Very likely" obviously is supportive of the claim.  The term "as likely as not" means at least 50-percent probability and is equally favorable to the claim.  It does not however mean merely within the realm of medical possibility, rather, that the weight of evidence for and against a conclusion is so evenly divided that it is as reasonable to find in favor of causation as it is to find against it.  "Unlikely" obviously tends to go against the claim.

All opinions must be accompanied by explanatory rationale, i.e., with medical explanation or citation to supporting evidence in the file.

2.  Then readjudicate this remaining claim for right knee disability in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


